DETAILED ACTION
Claims 11-20 are canceled.  Claims 1 and 21 are currently amended.  A complete action on the merits of pending claims 1-10 and 21-30 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 21-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of copending Application No. 16736111 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims have a jaw containing a first and second plate.  The second plate has an opening to fit a spacer/bead in it.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
Claims 1-3, 6, 7, 9, 10, 21-23, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kappus et al US 20160074099 in view of Chapman et al US 20060052778.
Regarding claim 1, 21, and 29, Kappus teaches a housing (Fig. 1 housing 20); an elongated shaft extending from the housing (Fig. 1 shaft 70); an end effector disposed at a distal portion of the elongated shaft (Fig. 1 end effector 100) and configured to deliver electrosurgical energy to tissue (par. [0024), the end effector including: a first jaw member (Fig. 2 jaw 110) having a first electrode plate (Fig. 2 plate 140) and a second jaw member (Fig. 2 jaw 210) having a second electrode plate (par. [0026] plate 240); a movable handle operably coupled to the housing and configured to move at least one of the first or second jaw members between an open position and a closed position (par. [0025] movable handle 34); a first base plate disposed on the first jaw member (Fig. 4A plate 130); a second base plate disposed on the first base plate (Fig. 4A plate 140), the second base plate forming a laterally facing attachment notch with the first base plate (Figs. 3 and 4B plate 140 overhangs the entire base 130 and there is a space made for the wire to fit); and an overmold layer formed about the first jaw member (Fig. 4B housing 102), the overmold layer formed in the laterally facing attachment notch to secure the first and second base plates to the first jaw member (par. [0032] 102 encapsulates all of the plates).
Kappus does not explicitly teach the second base plate forming a series of laterally facing attachment notches with the first base plate, the series of laterally facing attachment notches spaced apart from each other along at least one laterally facing side of the first jaw member.
Chapman, in an analogous device, teaches there are notches 132 and 121 on two different plates (Figs. 2A and 2B).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the plates of Kappus to have the notches of Chapman.  The notches add additionally alignment and security for the plates when two screws are mated together (Chapman par. [0064]).
Regarding claims 2 and 22, Kappus teaches wherein the second base plate includes an opening defined therein (Fig. 4A openings 142), and wherein a spacer is captured between the first base plate and the second base plate (Figs. 3 and 4A stops 122), the spacer protruding through the opening defined in the second base plate (Fig. 3).
Regarding claims 3 and 23, Kappus teaches wherein the spacer is coupled to the first jaw member (Fig. 2).
Regarding claims 6 and 28, Kappus teaches wherein the end effector includes a knife configured to cut tissue disposed between the first and second jaw members (par. [0024]).
Regarding claim 7, Kappus teaches further comprising an activation button extending from the housing and in registration with the movable handle (Fig. 1 switch 60), wherein selective actuation of the movable handle controls the delivery of electrosurgical energy to the first and second jaw members (par. [0024]).
Regarding claims 9 and 30, Kappus teaches wherein the first base plate and the second base plate are mechanically welded together (par. [0032] plates 140, 130 and 120 can be respectively welded together).
Regarding claims 10 and 27, Kappus teaches wherein the spacer includes metal, ceramic or glass (par. [0021]).
Claims 4, 5, 8, 24, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kappus in view of Chapman as applied to claims 1 and 21 above, and further in view of Nelson et al US 20210307859.
Regarding claims 4 and 24, Kappus teaches wherein the first base plate includes an opening aligned with the opening of the second base plate (Fig. 4A openings 132).
Kappus and Chapman do not explicitly teach wherein the overmold layer extends through the openings of the first and second base plates.
Nelson, in an analogous end effector, teaches where the stop members can be overmolded, welded, or adhered to the jaws.
It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify Kappus and Chapman to use overmolded stop members, as taught by Nelson.  It is a known technique in the art for forming the stop members which would yield the result of a protrusion forming.  Further, Kappus states that the stop members are put on at the same time as overmolding the jaw, thus it would be simpler to preform one process at the same time rather than multiple.  
Regarding claims 5, 8, 25, and 26, Kappus and Chapman do not explicitly teach wherein the spacer includes a lower portion having a first width and an upper portion have a second width smaller than the first width and, wherein the spacer has a substantially spherical shape.  
Nelson, in an analogous end effector, teaches where the stop members can be spherical, triangular, oval, square, or a plethora of other shapes (par. [0058]).
It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to substitute the cylindrical stops of Kappus and Chapman with the spherical stops of Nelson.  The stops are seen to preform equally well and would yield the predictable result of making a gap between the jaws.  
Response to Arguments
Applicant’s arguments with respect to claims 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794